324 S.W.3d 495 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Dennis R. SIMS, Defendant/Appellant.
No. ED 94332.
Missouri Court of Appeals, Eastern District, Division Five.
November 9, 2010.
Scott Thompson, St. Louis, MO, for Appellant.
Anna Ruth Kratky, Assistant Circuit Attorney, St. Louis, MO, Respondent.
Before GARY M. GAERTNER, JR., P.J., and MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
Dennis R. Sims (Defendant) appeals from the trial court's judgment, following a jury trial, convicting him of, among other things, one count of third degree domestic assault, Section 565.074. Defendant argues on appeal that the trial court erred by admitting statements into evidence that were inadmissible hearsay. We affirm the trial court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find *496 Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 30.25(b).